           Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 1 of 33




*+\

                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    JORDAN ALAN NEVES BREWER,                                   MEMORANDUM DECISION AND
                                                                ORDER GRANTING IN PART AND
                                     Plaintiff,                 DENYING IN PART MOTION FOR
                                                                   SUMMARY JUDGMENT
                   vs.

    DAVIS COUNTY ET AL.,                                                   Case No. 1:15-CV-40 TC

                                     Defendants.                         District Judge Tena Campbell


         Plaintiff, Jordan Alan Neves Brewer, began this suit as a pro se pretrial detainee

proceeding in forma pauperis. (ECF Nos. 4; 225-3, at 135.) In his unverified second amended

complaint (SAC), under 42 U.S.C.S. § 1983 (2020), he requests injunctive relief and damages.

(ECF No 213, at 38.)

                                              I. BACKGROUND

• 4/13/15 - Complaint filed. (ECF No. 5.)

• 6/22/15 - Amended Complaint (AC) filed, alleging civil-rights violations by defendants
working at Davis County Correctional Facility (DCCF) and Weber County Correctional Facility
(WCCF), where Plaintiff had been held. (ECF No. 9.)

• 6/3/16 - AC ordered served. (ECF No. 13.)

• 10/17/16 - Martinez report (MR)1 and summary-judgment motion (SJM), filed by Defendants
Russell (WC physician assistant) and Wood (DCCF and WCCF physician). (ECF Nos. 61-62.)

1
  See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (approving district court's practice of ordering prison
administration to prepare report to be included in pleadings in cases when prisoner has filed suit alleging
constitutional violation against institution officials).
          In Gee v. Estes, 829 F.2d 1005 (10th Cir. 1987), the Tenth Circuit explained MR’s function, saying:
                   Under the Martinez procedure, the . . . judge . . . will direct prison officials to
                   respond in writing to the various allegations, supporting their response by
                   affidavits and copies of internal disciplinary rules and reports. The purpose of
           Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 2 of 33




• 11/18/16 - MR and SJM, filed by Defendant Perry (DCCF and WCCF licensed clinical social
worker). (ECF Nos. 71-72.)

• 1/5/17 - Plaintiff’s response to Defendant Russell and Wood’s SJM. (ECF No. 82.)

• 1/6/17 - Plaintiff’s response to Defendant Perry’s SJM. (ECF No. 81.)

• 4/28/17 - SJMs granted for Defendants Perry, Russell, and Wood. (ECF No. 132.)

• 9/25/17 - Order granting Plaintiff’s motion for appointed counsel and limiting scope of
appointment to “assisting Plaintiff in (1) evaluating whether to file a Motion for Leave to Amend
the Complaint, and, if appropriate, drafting and filing the motion and [SAC] if deemed
appropriate; and (2) obtaining discovery necessary to determine the necessity for and content of a
[SAC].” (ECF No. 194, at 2.)

• 1/9/18 - Notice of appearance of appointed pro bono counsel. (ECF Nos. 197-98.)

• 4/9/18 - Motion to file SAC. (ECF No. 199.)

• 5/29/18 - Notice of Fulfillment of Limited Appointment and Notice of Withdrawal of Counsel.
(ECF Nos. 203-04.)

• 7/9/18 - Motion granted to file SAC and for service on named defendants. (ECF No. 210.)

         SAC, (ECF No. 213), names these Davis County (DC) defendants: DC; officer Manfull

(personal capacity); and Sheriff Richardson (official and personal capacities). (Id. at 2.) SAC

names these Weber County (WC) defendants: WC; officer Bonyai (personal capacity); mail clerk

Collinsworth (personal capacity); officer Miller (personal capacity); officer Porter (personal

capacity); officer Sekulich (personal capacity); and Sheriff Thompson (official and personal

capacities). (Id. at 3-4.)



                the Martinez report is to ascertain whether there is a factual as well as a legal
                basis for the prisoner’s claims. This, of course, will allow the court to dig
                beneath the conclusional allegations. These reports have proved useful to
                determine whether the case is so devoid of merit as to warrant dismissal without
                trial.
Id. at 1007.



                                                        2
           Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 3 of 33




         Plaintiff asserts these claims under the Federal Constitution: (a) inadequate medical

treatment, (id. at 23-24, 28-29); (b) retaliation, (id. at 24-26); (c) lack of meaningful grievance

review, (id. at 26-28); (d) illegal book-donation policy, (id. at 29-31); and (e) illegal mail

policies, (id. at 31-35).2

         On October 9, 2018, as ordered, Defendants filed MR, including nineteen exhibits, with

declarations, jail policies and records, and grievance copies, (ECF No. 221), and SJM (ECF No.

223). On November 13, 2018, Plaintiff responded to MR and SJM, with argument, Plaintiff’s

declaration,3 jail policy, and medical records. (ECF Nos. 225, 227.) On November 27, 2018,

Defendants replied. (ECF Nos. 229.)

         Before addressing SJM, though, the Court first screens out two claims on different bases

than those discussed by the parties. See 28 U.S.C.S. § 1915A (2020) (stating "court shall dismiss

the case at any time if the court determines that . . . fails to state a claim on which relief may be

granted").




2
  Another of Plaintiff’s claims, based on Religious Land Use and Institutionalized Persons Act, 42 U.S.C.S. §
2000cc-2000cc-5 (2020), has already been dismissed in a prior order. (ECF No. 246.)
3
  Plaintiff’s declarations are undated, (ECF Nos. 225-1; 227-1), and therefore do not “satisfy 28 U.S.C. § 1746,
which requires both a signature and date of execution for purposes of opposing summary judgment under Rule
56(c)(4).” McMiller v. Corr. Corp. of Am., 695 F. App’x 344, 348 (10th Cir. 2017) (unpublished); see also
Beauclair v. High, No. 14-3020-SAC, 2015 U.S. Dist. LEXIS 1337, at *25 (D. Kan. Jan. 7, 2015) (concluding
undated declaration “improper”); Elrod v. Walker, No. 06-3115-SAC, 2011 U.S. Dist. LEXIS 146114, at *15-16 (D.
Kan. Dec. 20, 2011) (ignoring “undated unnotarized ‘affidavit’” as “neither an admissible affidavit nor a proper
declaration under penalty of perjury”); Hadley v. Volunteers of Am. Care Facilities, No. 06-CV-1537-WDM-CBS,
2008 U.S. Dist. LEXIS 6262, at *4-5 (D. Colo. Jan. 28, 2008) (referring to “’undated affidavit’” as improper
evidence under Rule 56). As in Elrod, Plaintiff showed his “awareness of and ability to file admissible evidence,” by
filing his prior complaints here as documents abiding by § 1746, (ECF Nos. 5, at 29; 9, at 68). Elrod, 2011 U.S.
Dist. LEXIS 146114, at *16 n.1. The Court therefore strikes Plaintiff’s declarations, (ECF Nos. 225-1; 227-1), in
support of his opposition, (ECF No. 227), to Defendants’ SJM, (ECF No. 223), and does not consider them as part
of the evidence available on summary judgment.

                                                         3
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 4 of 33




            II. SUA SPONTE DISMISSAL FOR FAILURE TO STATE CLAIM

                                  A. STANDARD OF REVIEW

       Evaluating a complaint for failure to state a claim upon which relief may be granted, this

Court takes all well-pleaded factual assertions as true and regards them in a light most

advantageous to the plaintiff. Ridge at Red Hawk L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th

Cir. 2007). Dismissal is appropriate when, viewing those facts as true, the plaintiff has not posed

a "plausible" right to relief. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007);

Robbins v. Oklahoma, 519 F.3d 1242, 1247-48 (10th Cir. 2008). "The burden is on the plaintiff

to frame a 'complaint with enough factual matter (taken as true) to suggest' that he or she is

entitled to relief." Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 556). When a civil-

rights complaint contains "bare assertions," involving "nothing more than a 'formulaic recitation

of the elements' of a constitutional . . . claim," the Court considers those assertions "conclusory

and not entitled to" an assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (quoting

Twombly, 550 U.S. at 554-55). In other words, "the mere metaphysical possibility that some

plaintiff could prove some set of facts in support of the pleaded claims is insufficient; the

complaint must give the court reason to believe this plaintiff has a reasonable likelihood of

mustering factual support for these claims." Red Hawk, 493 F.3d at 1177 (italics in original).

       This Court must construe pro se "'pleadings liberally,' applying a less stringent standard

than is applicable to pleadings filed by lawyers. Th[e] court, however, will not supply additional

factual allegations to round out a plaintiff's complaint or construct a legal theory on a plaintiff's

behalf." Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citations omitted).

This means that if this Court can reasonably read the pleadings "to state a valid claim on which


                                                   4
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 5 of 33




the plaintiff could prevail, it should do so despite the plaintiff's failure to cite proper legal

authority, his confusion of various legal theories, his poor syntax and sentence construction, or

his unfamiliarity with pleading requirements." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). Still, it is not "the proper function of the district court to assume the role of advocate for

the pro se litigant." Id.; see also Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998) (citing

Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam)).

                            B. CLAIMS FOR INJUNCTIVE RELIEF

        SAC requests injunctive relief. (ECF No. 213, at 38.) However, SAC itself states that

Plaintiff was out of DC and WC custody as of December 6, 2012, when he was transferred to

Salt Lake County Jail. (ECF No. 213, at 4.) And, Plaintiff’s latest change-of-address filing shows

that he was most recently in Bonneville Correctional Facility, a “state-operated half-way house,”

in Salt Lake City. (ECF No. 245.)

                    "Mootness is a threshold issue because the existence of a live
                case or controversy is a constitutional prerequisite to federal court
                jurisdiction." McClendon v. City of Albuquerque, 100 F.3d 863,
                867 (10th Cir. 1996). "This requirement exists at all stages of
                federal judicial proceedings, and it is therefore not enough that the
                dispute was alive when the suit was filed; the parties must continue
                to have a personal stake in the outcome." Id.
                    "Where a plaintiff seeks an injunction, his susceptibility
                to continuing injury is of particular importance--past exposure to
                illegal conduct does not in itself show a present case or
                controversy regarding injunctive relief if unaccompanied by any
                continuing, present adverse effects." Jordan v. Sosa, 654 F.3d
                1012, 1024 (10th Cir. 2011) (brackets, ellipses and internal
                quotation marks omitted). "Moreover, a plaintiff's continued
                susceptibility to injury must be reasonably certain; a court will not
                entertain a claim for injunctive relief where the allegations take it
                into the area of speculation and conjecture." Id. (internal quotation
                marks omitted). In other words, "[a] claim for equitable relief is
                moot absent a showing of irreparable injury, a requirement that
                cannot be met where there is no showing of any real or immediate

                                                    5
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 6 of 33




               threat that the plaintiff will be wronged again." Id. (internal
               quotation marks omitted).

Burnett v. Fallin, 785 F. App'x 546, 551-52 (10th Cir. 2019) (unpublished).

       Based on Plaintiff's admitted transfers away from DC and WC, Plaintiff’s requests for

injunctive relief are moot. See McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir. 1999).

Those requests are against Defendants DC and WC and their respective sheriffs, Defendants

Richardson and Thompson. All requests for injunctive relief are therefore dismissed.

             C. CLAIM OF LACK OF MEANINGFUL GRIEVANCE REVIEW

       Plaintiff alleges that Defendants DC, Manfull, and Richardson gave his grievances

only perfunctory review before denying them. (ECF No. 213, at 26-28.) However, “there is no

independent constitutional right to state administrative grievance procedures. Nor does the state’s

voluntary provision of administrative grievance process create a liberty interest in that process.”

Boyd v. Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011) (unpublished). This claim is thus

dismissed.

               III. SUMMARY JUDGMENT (SJ) ON REMAINING CLAIMS

       An important word at this section’s start: Defendants are not to be lumped together as a

group, but should be treated as individuals, each with the defendant’s own claim(s) against the

defendant, based on the defendant’s own behavior. See Pahls v. Thomas, 718 F.3d 1210, 1225

(10th Cir. 2013) (stating, because § 1983 is "vehicle[] for imposing personal liability on

government officials, we have stressed the need for careful attention to particulars, especially in

lawsuits involving multiple defendants"); Robbins v. Okla. ex rel. Dept' of Human Servs., 519

F.3d 1242, 1250 (10th Cir. 2008) (stating complaint must "make clear exactly who is alleged to

have done what to whom, to provide each individual with fair notice as to the basis of the claims

                                                  6
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 7 of 33




against him . . . as distinguished from collective allegations") (emphasis in original) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 565 n.10 (2007)); Tonkovich v. Kan. Bd. of Regents, 159

F.3d 504, 532-33 (10th Cir. 1998) (holding district court's analysis of plaintiff's § 1983 claims

was "infirm" where district court "lump[ed]" together plaintiff's claims against multiple

defendants--"despite the fact that each of the defendants had different powers and duties and

took different actions with respect to [plaintiff]"--and "wholly failed to identify specific actions

taken by particular defendants that could form the basis of [a constitutional] claim").

       That said, this Court shall grant summary judgment when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A party may support factual assertions by “citing to particular parts

of materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” Id. at 56(c)(1). Summary judgment’s

purpose “is to isolate and dispose of factually unsupported claims or defenses.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323-24 (1986).

       The movant has the “initial burden to demonstrate an absence of evidence to support an

essential element of the non-movant’s case.” Johnson v. City of Bountiful, 996 F. Supp. 1100,

1102 (D. Utah 1998). Once movant meets this burden, it “then shifts to the non-movant to make

a showing sufficient to establish that there is a genuine issue of material fact regarding the

existence of that element.” Id. To do so, the non-movant must “go beyond the pleadings and ‘set

forth specific facts’ that would be admissible in evidence in the event of a trial from which a

rational trier of fact could find for the nonmovant.” Adler v. Wal-Mart Stores, 144 F.3d 664, 671


                                                  7
           Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 8 of 33




(10th Cir. 1999) (citation omitted). In a summary-judgment motion ruling, this Court must

“examine the factual record and reasonable inferences therefrom in the light most favorable to

the party opposing the motion.” Sealock v. Colorado, 218 F.3d1205, 1209 (10th Cir. 2000).

          Plaintiff was specifically notified by the Court of his burden on summary-judgment:

                 [I]f Defendants move for summary judgment Plaintiff may not rest
                 upon the mere allegations in the complaint. Instead, as required by
                 Federal Rule of Civil Procedure 56(e), to survive a motion for
                 summary judgment Plaintiff must allege specific facts, admissible
                 in evidence, showing that there is a genuine issue remaining for
                 trial.

(ECF No. 210, at 4.) Plaintiff was also given the full texts of Federal Rule of Civil Procedure 56,

(id. at 7-8), and District of Utah Local Rule 56-1, (id. at 9-11).

                     A. CLAIMS AGAINST INDIVIDUAL DEFENDANTS

          Based on qualified immunity (QI), the individual defendants move for SJ on unresolved

claims.

                          "The doctrine of [QI] protects government officials 'from
                 liability for civil damages insofar as their conduct does not violate
                 clearly established statutory or constitutional rights of which a
                 reasonable person would have known.'" Pearson v. Callahan, 555
                 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
                 818 (1982)). "[QI] balances two important interests--[1] the need
                 to hold public officials accountable when they exercise power
                 irresponsibly and [2] the need to shield officials from harassment,
                 distraction, and liability when they perform their duties
                 reasonably." Id. The purpose of the doctrine is to provide
                 government officials "breathing room to make reasonable but
                 mistaken judgments about open legal questions." Ziglar v. Abbasi,
                 137 S. Ct. 1843, 1866 (2017) (quoting Ashcroft v. al-Kidd, 563
                 U.S. 731, 743 (2011)).
                          "Because the focus is on whether the officer had fair notice
                 that her conduct was unlawful, reasonableness is judged against the
                 backdrop of the law at the time of the conduct." Kisela v. Hughes,
                 138 S. Ct. 1148, 1152 (2018) (internal quotation marks
                 omitted). When a defendant raises the [QI] defense, the plaintiff

                                                  8
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 9 of 33




               must therefore establish (1) the defendant violated a federal
               statutory or constitutional right and (2) the right was clearly
               established at the time of the defendant's conduct. District of
               Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). Under this two-
               part test, "immunity protects all but the plainly incompetent or
               those who knowingly violate the law." Kisela, 138 S. Ct. at
               1152 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)).

Ullery v. Bradley, 949 F.3d 1282, 1289 (10th Cir. 2020).

                       The test imposes a “heavy two-part burden.” Casey v. W.
               Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1327 (10th Cir.
               2007) (internal quotation marks omitted). If the plaintiff fails to
               satisfy either part of the two-part inquiry, a court must grant the
               defendant [QI]. See Medina v. Cram, 252 F.3d 1124, 1128 (10th
               Cir. 2001). The court has discretion to decide which of the two
               prongs of the [QI] analysis to address first. See Pearson, 555 U.S.
               at 236. “If, and only if, the plaintiff meets this two-part test does a
               defendant then bear the traditional burden of the movant
               for [SJ]....” Clark v. Edmunds, 513 F.3d 1219, 1222 (10th Cir.
               2008) (internal quotation marks omitted).

Grissom v. Roberts, 902 F.3d 1162, 1167 (10th Cir. 2018); see also Watson v. Univ. of Utah

Med. Ctr., 75 F.3d 569, 577 (10th Cir. 1996) ("Only if plaintiff makes that threshold showing

does the burden shift to defendants to show that no material facts remain in dispute that would

defeat defendant's claim of [QI].") (citing Jantz v. Muci, 976 F.2d 623, 627 (10th Cir. 1992)).

       Regarding all but one claim, the Court focuses on prong one of the QI analysis--the

violation of Plaintiff's federal constitutional rights--concluding Plaintiff did not establish this

prong and therefore has not carried his burden on SJ. Regarding the book-donation policy, the

Court focuses on prong two of QI--concluding “the right was [not] clearly established at the time

of the defendant[s’] conduct.” Ullery, 949 F.3d at 1289; Cox v. Glanz, 800 F.3d 1231, 1245 (10th

Cir. 2015) (stating presentation of QI defense “necessarily included the clearly-established-law

question” which plaintiff had burden “to carry” (emphasis in original)).


                                                   9
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 10 of 33




                                          1. INSOMNIA

       Regarding pretrial detainees, inadequate-medical-treatment claims are brought under the

Fourteenth Amendment. Frohmader v. Wayne, 958 F.2d 1024, 1028 (10th Cir. 1992). Two

instances of inadequate medical care are alleged: (a) insomnia treatment at DCCF, with

Defendant Sheriff Richardson’s personal involvement, (ECF No. 213, at 23-24); and (b)

insomnia treatment at WCCF, with Defendant Sheriff Thompson having “responsibility for the

continued operation of the insomnia treatment policy,” (id. at 28-29).

       Richardson and Thompson assert QI as a barrier to liability here. This shifts the burden to

Plaintiff to show that Richardson and Thompson violated his constitutional right. Lundstrom v.

Romero, 616 F.3d 1108, 1118-19 (10th Cir. 1012). To avert SJ, Plaintiff argues each defendant

violated his federal constitutional right to adequate medical care.

       Court reviewed over a thousand pages of records provided by the parties and found not

one instance of either sheriff defendant personally involved in Plaintiff’s medical treatment, let

alone treatment specifically for insomnia.

            a. LEGAL STANDARDS REGARDING RESPONDEAT SUPERIOR

       “Individual liability under § 1983 must be based on personal involvement in the alleged

constitutional violation.” Foote v. Spiegel, 118 F.3d 1416, 1423 (10th Cir. 1997). “[A] supervisor

cannot be held liable under § 1983 on a respondeat superior theory.” Bewley v. City of Duncan,

Nos. 97-6274, 97-6321, 1998 U.S. App. LEXIS 11737, at *17-18 (10th Cir. 1998) (unpublished)

(citing Brown v. Reardon, 770 F.2d 896, 901 (10th Cir. 1985)).




                                                 10
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 11 of 33




                             b. UNDISPUTED MATERIAL FACTS

       Analysis of Plaintiff’s claim is based on the following relevant facts drawn from the

parties’ admissible evidence:

• 1/3/11 - Richardson became DC sheriff. (Richardson decl., ECF No. 221-8, at 3.)

• 2011 - Thompson elected WC sheriff. (Thompson Decl., ECF No. 221-1, at 3.)

• 10/13/11 to 9/13/12 - Plaintiff held at DCCF. (ECF No. 221-8, at 3.) Richardson “deferred . . .

to Dr. John Wood, his physician assistants, as well as other medical personnel, in treatment

rendered to Mr. Brewer.” (Id. at 5, 9.)

• 9/13 to 12/6/12 - Plaintiff held at WCCF. (ECF No. 221-1.) Thompson “deferred . . . to the

WCCF physician, Dr. John Wood, and PA Richard Russell, as well as all other medical

personnel, in treatment rendered to [Plaintiff].” (ECF No. 221-1, at 4.)

• 11/7/12 - Thompson denied Plaintiff’s grievance about insomnia treatment. (Id. at 5; ECF No.

221-2, at 4; Grievance Resp., ECF No. 221-12, at 246.)

                                c. APPLYING LAW TO FACTS

       “Plaintiff does not claim that either defendant was present when the alleged constitutional

violation [s] occurred, but presumably included the two [sheriffs] solely because of their

supervisory role.” Bewley, 1998 U.S. App. LEXIS 11737, at *17. Further, failure to answer a

letter and denial of grievances does not establish personal participation that creates liability.

Thompson v. Orunsolu, 798 F. App’x 288, 293 (10th Cir. 2020) (unpublished) (“[A] denial of a

grievance, by itself, without any connection to the violation of constitutional rights alleged by

plaintiff, does not establish personal participation under § 1983.” (quoting Gallagher v. Shelton,

587 F.3d 1063, 1069 (10th Cir. 2009)); see also Stewart v. Beach, 701 F.3d 1322, 1328 (10th


                                                  11
          Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 12 of 33




Cir. 2012) (concluding warden’s knowledge of alleged violation when denying grievance

insufficient to show personal participation).

         Consequently, each sheriff’s lack of personal involvement defeats Plaintiff’s individual

claims against them for inadequate medical treatment. Summary judgment is granted for

Richardson and Thompson on these inadequate-medical-treatment claims.

                                                2. RETALIATION

         Plaintiff’s retaliation claim is brought under the First Amendment’s proscription on

visiting prejudicial consequences upon an inmate for filing grievances. See Kee v. Raemisch, 793

F. App’x 726, 730 (10th Cir. 2019) (unpublished) (citing U.S. Const. amend. I, stating,

“Congress shall make no law . . . abridging the freedom of speech . . . or the right of the people .

. . to petition the Government for a redress of grievances”).

         Plaintiff asserts Defendant Manfull punished him for filing grievances, resulting in a

retaliation cause of action. Specifically, Plaintiff states Manfull twice “called [Plaintiff] into the

hall and shouted at him aggressively for filing a grievance,” and, another time, “intercepted and

either destroyed or discarded [Plaintiff’s] grievance form,” (ECF No. 213, at 24-25).4

         Responding to Manfull’s assertion of QI, Plaintiff argues Manfull violated his federal

constitutional right to grieve prison officials’ behavior without suffering retaliation.




4
  Plaintiff further alleges as retaliatory behavior that “DCCF personnel entered [his] housing unit and completely
disarranged [his] and others’ belongings under the pretext of a ‘search,’” and that some of his “fellow inmates asked
him to stop filing grievances due to the retaliation they experienced as a result of [his] grievances.” First, Plaintiff
has not affirmatively linked Manfull to the allegedly pretextual search, so this is not considered part of the retaliation
claim against Manfull. Second, Plaintiff may not ground his retaliation claim on purported actions against other
inmates and their feelings or responses toward those purported actions. The Court thus does not further consider
how Manfull’s behavior may have affected anyone except Plaintiff.

                                                           12
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 13 of 33




                                    a. LEGAL STANDARDS

       “It is well-settled that ‘[p]rison officials may not retaliate against or harass an inmate

because of the inmate’s exercise of his right [to free speech].’” Gee v. Pacheco, 627 F.3d 1178,

1189 (10th Cir. 2010) (quoting Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990)). Plaintiff

must show retaliation’s three elements: (1) Plaintiff was involved in “constitutionally protected

activity”; (2) Defendants’ behavior injured Plaintiff in a way that “would chill a person of

ordinary firmness from continuing to engage in that activity”; and (3) Defendants’ injurious

behavior was “substantially motivated” as a reaction to Plaintiff’s constitutionally-protected

conduct. Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007). Further, an inmate is not

"inoculated from the normal conditions of confinement experienced by convicted felons serving

time in prison merely because he is engaged in protected activity." Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir.1998); Powell v. Laurie, No. 16-3251-SAC-DJW, 2017 U.S. Dist. LEXIS

127523, at *12 (D. Kan. Aug. 11, 2017) (“Not ‘every response to a prisoner’s exercise of a

constitutional right gives rise to a retaliation claim.’” (quoting Dawes v. Walker, 239 F.3d 489,

492-93 (2d Cir. 2001))).

                            b. UNDISPUTED MATERIAL FACTS

       Analysis of Plaintiff’s claim is based on SAC’s unvarnished allegations, accepted as true

for this Order only: Plaintiff engaged in constitutionally protected behavior of filing grievances,

to which Manfull responded by aggressively screaming at him while holding grievance(s) in his

hand and by discarding Plaintiff’s grievance form(s). (ECF No. 213, at 24-25.)




                                                 13
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 14 of 33




                                c. APPLYING LAW TO FACTS

       Plaintiff contends Manfull violated his First Amendment rights by retaliating against him

for filing grievances. The Court accepts as given, for this Order only, that elements one and three

are met: Plaintiff grieved--a constitutionally protected activity--and Manfull’s behavior of

screaming and discarding the grievance(s) was substantially motivated by Plaintiff grieving.

However, absence of a “chilling” injury to Plaintiff proves fatal to this claim.

       Assessing retaliation’s second element, the Court concludes that, accepting Plaintiff’s

factual allegations as true, Plaintiff has not shown that Manfull unconstitutionally retaliated

against him.

       First, as to Manfull’s alleged screaming behavior, a survey of Tenth Circuit caselaw

shows: In Vreeland v. Vigil, No. 1:18-CV-3165-PAB-SKC, 2020 U.S. Dist. LEXIS 48731 (D.

Colo. Feb. 11, 2020) (R. & R.), adopted by 2020 U.S. Dist. LEXIS 47570 (Mar. 19, 2020), a

plaintiff contended that defendants "threatened to have [him] transferred to a different level 3 or

higher security facility if [he] submitted any more grievances or law suits against them." Id. at

*29-30 (quotation marks and citation omitted). Concluding plaintiff had not plausibly stated a

retaliation claim, the court noted,

                        The Tenth Circuit has found that verbal harassment alone is
               insufficient to state a claim for unconstitutional retaliation.
               Requena v. Roberts, 893 F.3d 1195, 1211-12 (10th Cir. 2018) ("To
               the extent [plaintiff's] retaliation claim is based on [defendant]
               calling him a 'dumb Indian,' harassing him 'all night' while in
               segregation, and placing him on 'nutraloaf' without following
               proper procedure, such actions alone, although unprofessional and
               unpleasant, do not constitute adverse action sufficient to support a
               retaliation claim."); see also McDowell v. Jones, 990 F.2d 433, 434
               (8th Cir. 1993) ("[V]erbal threats and name calling usually are not
               actionable under § 1983.").


                                                 14
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 15 of 33




                        Claim Nine merely alleges that [defendants] "threatened to
               have [plaintiff] transferred to a different level 3 or higher security
               facility if [he] submitted any more grievances or law suits against
               them." There are no additional threats, or more importantly,
               corresponding adverse actions, alleged in the proposed SAC to
               plausibly state a retaliation claim.

Id. at. *30-31 (emphasis added); see also Buchanan v. Johnson Cty. Sheriff’s Dep’t, No. 19-

3114-SAC, 2019 U.S. Dist. LEXIS 127527, at *8 (D. Kan. July 31, 2019) (concluding no valid

retaliation claim when defendant verbally attacked plaintiff including saying “stop filing

grievances”) (citing Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003) (concluding insulting,

disrespectful, or sarcastic comments directed at inmate “do not, without more, constitute an

adverse action” for stating retaliation claim)); Johnson v. Doe, No. 17-CV-2379-GPG, 2018 U.S.

Dist. LEXIS 230591, at *15-16 (D. Colo. Jan. 16, 2018) (stating when defendant allegedly tried

to keep plaintiff from filing grievances “by starting a yelling match about filing grievances” that

“verbal argument is not the sort of injury that would chill a person of ordinary firmness from

engaging in constitutionally protected activity”); Powell, 2017 U.S. Dist. LEXIS 127523, at *12

(concluding plaintiff failed to state retaliation claim when only “adverse ‘action’ is a threat” and

recognizing “trivial or de minimis injury, or a complete lack of injury . . . will not support a §

1983 retaliation claim”).

       Second, as to Manfull’s alleged behavior of destroying or discarding Plaintiff’s

grievance(s), a survey of Tenth Circuit caselaw reveals: In Cooper v. Belcher, No. 08-CV-1599-

CMA-KMT, 2010 U.S. Dist. LEXIS 87649 (D. Colo. Aug. 25, 2010), plaintiff contended that,

“in retaliation for his filing of grievances and lawsuits, Defendants . . . came to his cell on a

single occasion, located ‘civil documents, grievances, etc.’ and ‘tore them up and flushed them

down the toilet.’” Id. at *65 (citation omitted). Rejecting the retaliation claim, the Court stated,

                                                  15
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 16 of 33




                    While destruction of legal documents can give rise to a First
                Amendment retaliation claim, the Court finds Plaintiff's allegations
                vague, unsupported, and speculative. . . . [B]eyond general
                categorization, Plaintiff has failed to identify what documents were
                destroyed. Moreover, Plaintiff has failed to allege that he was
                actually injured (i.e., impeded in his efforts to petition the courts
                for redress of his grievances) by the documents' destruction.

Id. at *65-66; Richards v. Stafford, No. CIV-15-216-R, 2016 U.S. Dist. LEXIS 94713, at *6

(W.D. Okla. June 23, 2016) (R. & R.) (rejecting retaliation claim when as consequence for

plaintiff grieving defendant “threatened curtailment of Plaintiff’s use of the grievance process,”

reasoning refusal to give inmate grievance form is not “’type of injury that would chill a person

of ordinary firmness from exercising their constitutional right’” (quoting Fogle v. Infante, 595 F.

App’x 807, 810 (10th Cir. 2014))), adopted by 2016 U.S. Dist. LEXIS 93662 (July 19).

Likewise, Plaintiff here has not alleged actual injury--i.e., that efforts to petition courts for

grievance redress were impeded by the grievance’s destruction.

        It is also instructive by analogy to review a case about what would chill an inmate from

filing a grievance under the question of whether a grievance remedy was “unavailable,” under 42

U.S.C.S. § 1997e(a) (2020) (“No action shall be brought with respect to prison conditions . . . by

a prisoner confined in any . . . correctional facility until such administrative remedies as are

available are exhausted.”), because the inmate was threatened with retaliation for grieving. Thus,

in Pemberton v. Patton, No. CIV-14-129-D, 2015 U.S. Dist. LEXIS 48864 (W.D. Okla. Feb. 17,

2015) (R. & R.), adopted by 2015 U.S. Dist. LEXIS 48062 (Apr. 13, 2015), the plaintiff alleged

that defendant prison official retaliated against him for filing a grievance “by calling him a ‘rat.’”

Id. at *62. That court concluded:

                Plaintiff's allegations are not sufficient . . . to permit a
                reasonable inference that a reasonable inmate in Plaintiff's shoes

                                                   16
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 17 of 33




                would believe himself threatened or intimidated to such an extent
                as to make exhaustion unavailable. See Pl.'s Resp. at 5-6. "Only
                threats that are sufficiently serious and retaliatory acts that are
                severe enough to deter a reasonable inmate will result in an
                administrative remedy becoming unavailable for PLRA
                purposes." Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir.
                2011). . . . A single prison official verbally labeling an inmate a
                "rat," one time, does not support an inference of "threats or
                intimidation" that reasonably would prevent the inmate from
                pursuing administrative remedies.

Id. at *63.

        With these examples in mind, the Court concludes Plaintiff’s retaliation claim against

Manfull fails due to his lack of evidence showing he sustained a “chilling” injury. Plaintiff thus

has not shown that Manfull violated his constitutional rights here and is entitled to QI. In sum,

Manfull merits summary judgment and is dismissed from this case.

   3. FREE-SPEECH AND DUE-PROCESS CLAIMS REGARDING MAIL POLICIES

                                 a. BOOK-DONATION POLICY

        The claim regarding WCCF’s book-donation policy is brought under the First

Amendment’s proscription on burdening free speech. Plaintiff also alleges loss of due process

here, under the Fifth Amendment (“No person shall be . . . deprived of life, liberty, or property,

without due process of law; nor shall private property be taken for public use . . . .”) and

Fourteenth Amendment (“[N]or shall any State deprive any person of life, liberty, or property,

without due process of law . . . .”).

        Plaintiff names these WCCF defendants here: Bonyai, Collinsworth, Miller, Porter,

Sekulich and Thompson.

        Specifically, he asserts these defendants enforced against him an unconstitutional WC

policy that “[b]ooks received for inmates . . . shall become property of the WCCF upon release

                                                 17
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 18 of 33




of the inmate who received the book.’” (ECF No. 213, at 30 (quoting WCCF Policy JE

01/02.05).)

        As stated in SAC, these are the allegations per defendant:

        (1) On October 3, 2012, Collinsworth and Miller “seized . . . five books [sent to Plaintiff

by his attorney] and Collinsworth told [Plaintiff] that he would have to agree to ‘donate’ them to

WCCF before he would be allowed to receive them.” (Id. at 17.) The five books were a law

dictionary, New World Dictionary, thesaurus, Federal Civil Rules Booklet, and Nolo’s Criminal

Law Handbook. (Id. at 17.)

        (2) On October 5, 2012, Porter “told [Plaintiff] that if he agreed to donate three of the

[above] books, he could have the remaining two without having to donate them,” to which

Plaintiff “reluctantly agreed.” (Id. at 18.) “Porter stated that if [Plaintiff] refused that offer, all

five books would be locked up out of [Plaintiff’s] possession and he would not be able to receive

them until he was released from WCCF.” (Id.)

        (3) On October 14, 2012, Bonyai told Plaintiff that two more books had come for him

(Son of Neptune and Mark of Athena), “but that he would be required to ‘donate’ if he wanted to

have possession of them,” to which Plaintiff “agreed under protest.” (Id.)

        (4) On November 9, 2012, Plaintiff was required by Sekulich to “donate” three more

books (The Serpent’s Shadow, The Throne of Fire, and The Fire of the Covenant) or they “would

be withheld.” (Id.)

        (5) On November 18, 2012, Miller required Plaintiff to “donate” a book (Drawing on the

Powers of Heaven) or it would be withheld. (Id. at 19.)




                                                    18
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 19 of 33




       (6) Between September 13 to December 6, 2012, Plaintiff was also required to “donate”

Holy Bible, Book of Mormon, Doctrine and Covenants, Pearl of Great Price, The Work and the

Glory, and Doctrine and Covenants Student Manual. (Id.)

       (7) When Plaintiff “refused to ‘donate’ the book Glenn Beck, Agenda 21, it was withheld

from [Plaintiff] and he was not able to read it while at WCCF.” (Id.)

       Thompson’s name does not appear in this summary of individual claims. And it turns out

that his only personal participation was to respond to Plaintiff’s grievances. (Grievance Resp.,

ECF No. 221-12, at 139.) He thus is not affirmatively linked and must be dismissed as a book-

donation-policy defendant. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976)

(stating each defendant’s personal participation is essential allegation in civil-rights case); see

also Thompson, 798 F. App’x at 293 (“[A] denial of a grievance, by itself, without any

connection to the violation of constitutional rights alleged by plaintiff, does not establish

personal participation under § 1983.” (citation omitted)); Stewart, 701 F.3d at 1328 (stating

warden’s knowledge of alleged violation when denying grievance insufficient to show personal

participation); Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).

                                    i. APPLICABLE QI LAW

       This section focuses not on prong one of the QI analysis (violation of constitutional

rights), but on prong two, which is Plaintiff’s failure to carry his burden to show his rights were

"clearly established at the time of the defendant[s’] conduct." Ullery, 949 F.3d at 1289.

                  "A clearly established right is one that is 'sufficiently clear that
               every reasonable official would have understood that what he is
               doing violates that right.'" Mullenix v. Luna, 136 S. Ct. 305, 308
               (2015) (per curiam) (quoting Reichle v. Howards, 566 U.S. 658,

                                                   19
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 20 of 33




                664 (2012)). "To be clearly established, a legal principle must have
                a sufficiently clear foundation in then-existing precedent." Wesby,
                138 S. Ct. at 589. "The dispositive question is 'whether the
                violative nature of the particular conduct is clearly established.'"
                Mullenix, 136 S. Ct. at 308 (quoting al-Kidd, 563 U.S. at 742).
                Accordingly, the Supreme Court has repeatedly admonished circuit
                courts "not to define clearly established law at a high level of
                generality." Kisela, 138 S. Ct. at 1152. Though "a case directly on
                point" is not required, "existing precedent must have placed the
                constitutional question regarding the illegality of the defendant's
                conduct beyond debate." Cummings v. Dean, 913 F.3d 1227, 1239
                (10th Cir.), cert. denied sub nom. Cummings v. Bussey, 140 S. Ct.
                81 (2019).
                    "Ordinarily . . . there must be a Supreme Court or Tenth Circuit
                decision on point, or the clearly established weight of authority
                from other [circuits] must have found the law to be as the plaintiff
                maintains." Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012)
                (internal quotation marks omitted).
                    ....
                    [W]e decline to consider district court opinions in evaluating
                the legal landscape for purposes of qualified immunity.

Ullery, 949 F.3d at 1291, 1300 (other citations omitted); see also Watson, 75 F.3d at 577 (stating

burden "quite heavy" because "plaintiff must do more than simply allege the violation of a

general legal precept [and] . . . must 'instead demonstrate a substantial correspondence between

the conduct in question and prior law allegedly establishing that the defendant's actions were

clearly prohibited'") (ellipses in original) (citations omitted).

        The QI analysis "may appear unduly formalistic . . . [b]ut this is the task required of

[courts] under the [QI] precedents [courts] are obligated to follow.” Ullery, 949 F.3d at 1301.

                             ii. UNDISPUTED MATERIAL FACTS

        Analysis of Plaintiff’s claim is based on the following relevant facts drawn from the

parties’ admissible evidence:

• At relevant time, WCCF policy manual about “Books Received by Mail” stated: (i) Inmates
may receive books through mail only if delivered by United States Postal Service, “unless

                                                   20
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 21 of 33




otherwise pre-authorized by the Jail Commander”; or, with receipt, from publisher or book store.
(ECF No. 221-11, at 30.) (ii) “Books received for inmates as described above shall become
property of the WCCF upon release of the inmate who received the book.” (Id.) “Exceptions . . .
concerning books received by mail for inmates may be approved only by the Jail Commander/
designee.” (Id. at 31.)

• At relevant time, based on need to maintain “safety” and “order,” WCCF asserted
“responsibility to control property that is received and stored by inmates.” (Thompson Decl.,
ECF No. 221-1, at 9.)

• At relevant time, WCCF policy defined “legal mail” as “privileged mail,” which was defined as
“mail which is entitled to special confidential handling; mail between an inmate and an
individual or entity authorized by this chapter and contains legal information which as a matter
of law should not be read by anyone other than the addressee.” (ECF No. 221-11, at 79.)

• At relevant time, WCCF policy stated, “[C]orrespondence between inmates and their attorneys
may be afforded privilege as defined in this chapter . . . .” (Id. at 81.)

• At relevant time, WCCF policy stated,
                Inmates have interests including: . . . communication with . . . their
                attorneys [and] . . .privilege in communicating with their attorneys
                when . . . that communication involves their legal cases [and] . . .
                the information is not part of the public domain or is otherwise
                legally available to WCCF officials.
(Id.)

• At relevant time, WCCF policy stated, “Attorney mail should only be declared to be privileged
if . . . it contains material which is related to the attorney’s representation of the inmate; and . . .
it is confidential in nature (information not otherwise available to the WCCF).” (Id. at 83.)

• Under WCCF policy, Plaintiff was “allowed to retain possession of books he did not want to
donate by keeping them in his property locker until he was released,” when such books were
“returned to him when he transferred out of WCCF on December 6, 2012.” (ECF No. 221-1, at
14.)

• 10/3/12 - Plaintiff filed grievance asserting seizure of his “legal mail” (books)--i.e., Federal
Rules of Civil Procedure; criminal law book, legal dictionary, dictionary, and thesaurus. (Id., at
9.) Books did not meet WCCF policy definition of “privileged legal correspondence.” (Id.)

• 10/9/12 - Plaintiff was granted “contract privilege” for “four legal reference books titled Busted
by the Feds, the Book, Prisoner’s Self Help Ligation Manual, Federal Civil Rules Book, and
Nolo 12th Edition The Criminal Law Handbook. (Id. at 10; ECF No. 221-14, at 2.) Contract
“agreed that [Plaintiff] did not have to donate these books to the facility and could take these
books with him upon release.” (ECF Nos. 221-1, at 10; 221-14, at 2.)

                                                   21
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 22 of 33




• 10/17/19 - WCCF grievance response stated that Plaintiff “was not forced to donate books but
can opt to have books placed in his property locker until he was released or relocated, and he
could ask his family not to send him books.” (Id. at 10-11.)

                               iii. APPLYING LAW TO FACTS

       Having thoroughly reviewed Plaintiff's responses to Defendants' assertion of QI--in

which Plaintiff shows he thoroughly understands the controlling standards and includes legal

citations, (ECF No. 227, at 123-27, 146-167)--the Court sees that Plaintiff argued and analyzed,

under QI prong one, that his constitutional right was breached. But Plaintiff has not met his

burden, under QI prong two, to show his "right was clearly established at the time of the

defendant[s’] conduct." Ullery, 949 F.3d at 1289.

       Plaintiff cites no cases at all like the factual scenario here--i.e., claims asserting breach of

freedom-of-speech and due-process rights, when Plaintiff could receive and possess books so

long as he agreed the books would become jail property upon him leaving the jail.

       Still, the Court searched for similar factual scenarios in hundreds of federal cases, from

before October 2012. The "first step in the clearly-established-law inquiry is to consider cases of

controlling authority in this jurisdiction, which would settle the question." Id. at 1292. The Court

thus started by trying to find "Supreme Court and Tenth Circuit decisions that have addressed the

asserted right." Id. None such case showed law governing a factual scenario similar to

Defendants' behavior was clearly established at the time of the behavior. And, again, Plaintiff has

not "identified any case from the Supreme Court or [Tenth Circuit] squarely addressing whether

Defendant[s'] conduct violates the [First, Fifth, or Fourteenth] Amendment[s]." Id. at 1294.

       "In the absence of binding precedent specifically adjudicating the right at issue, the right

may still be clearly established based on a 'consensus of cases of persuasive authority' from other

                                                 22
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 23 of 33




jurisdictions." Id. at *22 (citing al-Kidd, 563 U.S. at 742 (quoting Wilson v. Layne, 526 U.S. 603,

617 (1999)); Perry v. Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018)). However, a search of

out-of-circuit law also revealed no applicable cases.

       Under the factual scenario at issue, there is not clearly established law that would have

put defendants on notice that their actions could have violated Plaintiff’s constitutional rights.

Plaintiff therefore has not carried his QI burden, resulting in dismissal of this claim and its

related defendants with no other claim pending against them: Defendants Bonyai, Collinsworth,

Miller, Porter, and Sekulich.

                    b. MAIL POLICIES--BULK-MAIL BAN/INCOMING
                    AND OUTGOING MAIL LIMITED TO POSTCARDS

       Plaintiff contends his rights were breached by WCCF policies disallowing him from (i)

receiving bulk mail, including magazines, (ECF No. 213, at 31), and (ii) sending or receiving

personal mail on anything but postcards, (id. at 33-35). Of his mail-policy claims, Plaintiff states:

“Sheriff Thompson is sued in his individual capacity . . . because . . . he possessed responsibility

for the continued operation of bulk rate mail ban . . . incoming mail policy [and] . . . outgoing

mail policy.” (Id.) However, SAC does not at all allege Defendant’s personal participation in

handling mail, including books, magazines, and postcards. (Id. at 31-35.)

       Defendant Thompson asserts QI as a barrier to liability here. This assertion shifts the

burden to Plaintiff to show that Thompson violated his constitutional rights. Lundstrom v.

Romero, 616 F.3d 1108, 1118-19 (10th Cir. 1012). To avert SJ, Plaintiff argues Defendant

Thompson violated his federal constitutional rights regarding mail.




                                                 23
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 24 of 33




                  i. LEGAL STANDARDS FOR RESPONDEAT SUPERIOR

        “Individual liability under § 1983 must be based on personal involvement in the alleged

constitutional violation.” Foote v. Spiegel, 118 F.3d 1416, 1423 (10th Cir. 1997). “[A] supervisor

cannot be held liable under § 1983 on a respondeat superior theory.” Bewley, 1998 U.S. App.

LEXIS 11737, at *17-18 (citing Reardon, 770 F.2d at 901).

                             ii. UNDISPUTED MATERIAL FACTS

        Analysis of Plaintiff’s claim is based on the following facts drawn from the parties’

admissible evidence:

• At relevant time, WCCF policy manual stated: “Bulk-rate mail shall be refused.” (ECF No.
221-11, at 28 (quoting WCCF Policy JE 01/02.02L).) “[P]ersonal mail is limited to metered or
pre-stamped plain postcards. Which includes any mail not legally entitled to a designation of
privileged; mail to family, friends, business associates, clergy, the news media.” (Id. at 23
(quoting WCCF Policy JE 01/01.04).) “The Mail Staff/Clerk shall initiate procedures to
withhold/reject mail which violates policy . . . .” (Id. at 39 (quoting WCCF Policy JE
01/03.06A).) “If it is necessary to refuse delivery of an item of mail, the Mail Staff/Clerk shall . .
. notify the prisoner . . . and . . . return the denied mail to sender . . . .” (Id. at 40 (quoting WCCF
Policy JE 01/03.06B).)

• 10/29-30/12 - Defendant Thompson denied Plaintiff’s grievances about bulk-mail ban and
consequent inability to receive magazines, (ECF Nos. 221-1, at 9; 221-12, at 210), and policy
allowing post cards only for personal mail. (ECF Nos. 221-1, at 7; 221-12, at 220).

                                iii. APPLYING LAW TO FACTS

        In setting forth the undisputed facts here, the Court has reviewed over a thousand pages

of records provided by Defendant and found not one instance of Defendant Thompson personally

involved in Plaintiff’s mail comings and goings.

        “Plaintiff does not claim that . . . defendant was present when the alleged constitutional

violation[s] occurred, but presumably included the . . . [sheriff] solely because of [his]

supervisory role.” Bewley, 1998 U.S. App. LEXIS 11737, at *17. Further, grievance denials do


                                                  24
          Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 25 of 33




not establish personal participation that creates liability. Orunsolu, 798 F. App’x at 293 (“[A]

denial of a grievance, by itself, without any connection to the violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983.” (citation omitted);

see also Stewart, 701 F.3d at 1328 (concluding warden’s knowledge of alleged violation when

denying grievance insufficient to show personal participation).

          Consequently, Defendant Thompson’s lack of personal involvement defeats Plaintiff’s

individual claim against him for violation of his constitutional rights regarding bulk mail and

postcards.

                        B. CLAIMS AGAINST COUNTIES AND SHERIFFS

          Plaintiff alleges that Defendants DC and WC, and Defendant sheriffs in their official

capacities, had policies and customs that violated his federal constitutional rights. He asserts that

each county defendant and sheriff defendant “failed to provide adequate insomnia treatment as a

custom, policy, or practice in violation of the Eighth Amendment.”5 (ECF No. 213, at 24, 29).

And he contends that WC and Sheriff Thompson instituted unconstitutional book-forfeiture and

mail policies. (Id. at 29-35.)

                         1. OFFICIAL V. INDIVIDUAL CAPACITY SUITS

          The Court follows the Supreme Court’s example in “careful adherence to the distinction

between personal- and official-capacity suits.” Kentucky v. Graham, 473 U.S. 159, 165-66

(1985).

                     Personal-capacity suits seek to impose personal liability upon a
                  government official for actions he takes under color of state law.
                  See, e. g., Scheuer v. Rhodes, 416 U.S. 232, 237-238 (1974).

5
  As noted above, because Plaintiff was a pretrial detainee, the proper source of his right to adequate medical
treatment was grounded in the Fourteenth Amendment. Frohmader, 958 F.2d at 1028.

                                                          25
         Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 26 of 33




                Official-capacity suits, in contrast, "generally represent only
                another way of pleading an action against an entity of which an
                officer is an agent." Monell v. New York City Dep’t of Social
                Servs., 436 U.S. 658, 690, n.55 (1978). As long as the government
                entity receives notice and an opportunity to respond, an official-
                capacity suit is, in all respects other than name, to be treated as a
                suit against the entity. Brandon v. Holt, 469 U.S. 464, 471-472
                (1985). It is not a suit against the official personally, for the real
                party in interest is the entity. Thus, while an award of damages
                against an official in his personal capacity can be executed only
                against the official's personal assets, a plaintiff seeking to recover
                on a damages judgment in an official-capacity suit must look to the
                government entity itself.
                     On the merits, to establish personal liability in a § 1983 action,
                it is enough to show that the official, acting under color of state
                law, caused the deprivation of a federal right. See., e.g., Monroe v.
                Pape, 365 U.S. 167 (1961). More is required in an official-capacity
                action, however, for a governmental entity is liable under § 1983
                only when the entity itself is a "'moving force'" behind the
                deprivation, Polk County v. Dodson, 454 U.S. 312, 326 (1981)
                (quoting Monell, supra, at 694); thus, in an official-capacity suit
                the entity's "policy or custom" must have played a part in the
                violation of federal law. Monell, supra; Oklahoma City v. Tuttle,
                471 U.S. 808, 817-818 (1985); id., at 827-828 (BRENNAN, J.,
                concurring in judgment). When it comes to defenses to liability, an
                official in a personal-capacity action may, depending on his
                position, be able to assert personal immunity defenses, such as
                objectively reasonable reliance on existing law. See Imbler v.
                Pachtman, 424 U.S. 409 (1976) (absolute immunity); Pierson v.
                Ray, 386 U.S. 547 (1967) (same); Harlow, 457 U.S. at 800
                (qualified immunity); Wood v. Strickland, 420 U.S. 308 (1975)
                (same). In an official-capacity action, these defenses are
                unavailable. Owen v. City of Independence, 445 U.S. 622 (1980);
                see also Brandon v. Holt, 469 U.S. 464 (1985). The only
                immunities that can be claimed in an official-capacity action are
                forms of sovereign immunity that the entity, qua entity, may
                possess, such as the Eleventh Amendment.

Graham, 473 U.S. at 166-67; see also Brandon, 469 U.S. at 471 (“[A] judgment against a public

servant in his official capacity imposes liability on the entity that he represents . . . .” (quotations

omitted)).


                                                   26
          Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 27 of 33




         “The Supreme Court ‘has repeatedly refused to extend [Eleventh Amendment] sovereign

immunity to counties.” Couser v. Gay, No. 19-3088, 2020 U.S. App. LEXIS 16386, at *4 (10th

Cir. May 22, 2020) (quoting Northern Ins. Co. of New York v. Chatham Cty., 547 U.S. 189, 193

(2006)). “It follows that county officers sued for damages in their official capacity are generally

not entitled to Eleventh Amendment immunity.” Id.

         With this backdrop, the Court recognizes, first, the redundancy of naming as defendants

both DC and DC Sheriff Richardson in his official capacity, and both WC and WC Sheriff

Thompson in his official capacity. See, e.g., Pittman v. City of Aurora, No. 19-CV-2209-PAB-

NRN, 2020 U.S. Dist. LEXIS 17375, at *9-10 (D. Colo. Jan. 31, 2020) (dismissing claims

against municipal defendants in official capacities as duplicative of claims brought against

municipality); see also Stuart v. Jackson, 24 F. App’x 943, 956 (10th Cir. 2001) (“[A] section

1983 suit against a municipality and a suit against a municipal official acting in his or her official

capacity are the same.” (quoting Myers v. Okla. Cty. Bd. Of Cty. Comm’rs, 151 F.3d 1313, 1316

n.2 (10th Cir. 1998)). The Court thus follows other courts’ examples in dismissing official-

capacity claims against Sheriffs Richardson and Thompson.6 See Pittman, 2020 U.S. Dist.

LEXIS 17375, at 10 (“[W]here a plaintiff sues both the municipality and municipal official in an

official capacity under the same theory of recovery, courts have dismissed the official capacity

claim as ‘duplicative’ or ‘redundant’ of the claim against the municipal entity.” (citing Leadholm

v. City of Commerce City, No. 16-CV-2786-NEH, 2017 U.S. Dist. LEXIS 70657, at *14-15 (D.

Colo. May 9, 2017))).


6
 Further, though Plaintiff starts out SAC, under the heading, “Parties,” by generally stating each sheriff is “sued in
both his official and individual capacity,” (ECF No. 213, at 2, 3), he specifies under each “Claim for Relief” that the
sheriffs are each “sued in his individual capacity,” (ECF No. 213, at 24, 28, 29, 31, 33-35).

                                                          27
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 28 of 33




       Second, the claims against DC and WC are not subject to dismissal under Eleventh

Amendment immunity.

                                    2. POLICY OR CUSTOM

       The Court now examines rules governing each county defendant’s potential liability:

                "[A] municipality cannot be held liable under § 1983 on a
                respondeat superior theory." Monell, 436 U.S. at 691. Rather, a
                municipality can be sued directly under § 1983 for monetary,
                declaratory, or injunctive relief where "the action that is alleged to
                be unconstitutional implements or executes a policy statement,
                ordinance, regulation, or decision officially adopted and
                promulgated by that body's officers." Id. at 690. Additionally, a
                city faces liability under § 1983 if a deprivation of constitutional
                rights is caused by a municipal "custom." See Bd. of County
                Comm'rs v. Brown, 520 U.S. 397, 403 (1997); Marshall v.
                Columbia Lea Reg'l Hosp., 345 F.3d 1157, 1177 (10th Cir.
                2003) ("'custom' has come to mean an act that, although not
                formally approved by an appropriate decision maker, has such
                widespread practice as to have the force of law.").

Fuersch v. Southwest Airlines Co., 439 F.3d 1197, 1210 (10th Cir. 2006); see also Bewley, 1998

U.S. App. LEXIS 11737, at *17 (“In a § 1983 action, the [c]ity . . . may be held liable only for its

own unconstitutional policies and not for the tortious or unconstitutional actions of its

employees.”).

       “A municipality may be liable only if a municipal actor committed a constitutional

violation.” Burke v. Regalado, 935 F.3d 960, 998 (10th Cir. 2019) (citing Martinez v. Beggs, 563

F.3d 1082, 1092 (10th Cir. 2009) (rejecting argument that “county can be liable, even if no

individual government actor is liable”); see also Bewley, 1998 U.S. App. LEXIS 11737, at *17

(“[T]he [city] may not be held liable under [§ 1983] absent an underlying constitutional violation

by its officers.”) (citing Thompson v. City of Lawrence, 58 F.3d 1511, 1517 (10th Cir. 1995)).



                                                  28
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 29 of 33




                                           a. INSOMNIA

       Plaintiff contends he was harmed because Defendants DC and WC had an

unconstitutional policy or custom of refusing insomnia treatment. However, between the Court’s

prior order granting summary judgment on the insomnia issue for Defendants Perry, Russell, and

Wood, (ECF No. 132), and this Order granting summary judgment for Defendants Richardson

and Thompson on insomnia, there has not been the requisite conclusion that “a municipal actor

committed a constitutional violation.” Burke, 935 F.3d at 998. Summary judgment is thus

granted for DC and WC on the claim that they had an unconstitutional policy or custom

regarding insomnia treatment.

                        b. BOOK-DONATION AND MAIL POLICIES

       Plaintiff was a pretrial detainee when he filed this case, so an overarching theme to keep

in mind for this analysis follows:

                    Before considering [these] . . . claims, it is helpful to review the
               legal framework for analyzing constitutional claims a pretrial
               detainee like [plaintiff] brings against state actors. Because pretrial
               detainees in state custody have not been adjudicated guilty, they
               have a right under the Fourteenth Amendment's Due Process
               Clause not to be punished. Bell v. Wolfish, 441 U.S. 520, 535 n.16
               (1979). Courts must therefore decide whether a condition or
               restriction of pretrial detention "is imposed for the purpose of
               punishment or whether it is but an incident of some other
               legitimate governmental purpose." Id. at 538. A detainee can
               establish unconstitutional pretrial punishment upon "a showing of
               an expressed intent to punish on the part of detention facility
               officials." Id. Although detention-facility officials cannot "justify
               punishment," id. at 539 n.20, a restriction or condition that "is
               reasonably related to a legitimate governmental objective . . . does
               not, without more, amount to punishment," id. at 539 (internal
               quotation marks omitted). But a court may infer an intent to punish
               "if a restriction or condition is not reasonably related to a
               legitimate governmental goal--if it is arbitrary or purposeless." Id.


                                                  29
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 30 of 33




Khan v. Barela, No. 19-2056, 2020 U.S. App. LEXIS 9438, at *5 (10th Cir. Mar. 26, 2020)

(unpublished).

       Now turning to the generally applicable substantive law, the analysis in Turner v. Safley,

482 U.S. 78 (1987), applies to challenges of jail publication and mail policies:

                     Under Turner, "when a prison regulation impinges on inmates'
                 constitutional rights, the regulation is valid if it is reasonably
                 related to legitimate penological interests." 482 U.S. at 89. In
                 making this determination, we are guided by four factors. Id. at 89-
                 90.
                     "First, there must be a valid, rational connection between the
                 prison regulation and the legitimate governmental interest put
                 forward to justify it." Id. at 89 (quotations omitted). The logical
                 connection between the regulation and its asserted goal(s) cannot
                 be so remote as to render the regulation arbitrary or irrational. Id.
                 at 89-90. The legitimate governmental objective must also be
                 neutral. Id. at 90. A regulation restricting an inmate's First
                 Amendment rights must operate without regard to the content of
                 the expression. Id. Where a regulation furthers an important or
                 substantial government interest unrelated to the suppression of
                 expression, the neutrality requirement is met. Thornburgh, 490
                 U.S. at 415. In other words, where prison officials "draw
                 distinctions between publications solely on the basis of their
                 potential implications for prison security, the regulations are
                 'neutral' . . . ." Id. at 415-16.
                     Second, we ask "whether there are alternative means of
                 exercising the right that remain open to prison inmates.” Turner,
                 482 U.S. at 90. "[T]he right in question must be viewed sensibly
                 and expansively." Thornburgh v. Abbott, 490 U.S. 401, 417
                 (1989) (quotations omitted). "Where other avenues remain
                 available for the exercise of the asserted right, courts should be
                 particularly conscious of the measure of judicial deference owed to
                 corrections officials in gauging the validity of the regulation.”
                 Turner, 482 U.S. at 90 (citation and quotations omitted). The
                 "alternatives need not be ideal[;] they need only be available.”
                 Wardell v. Maggard, 470 F.3d 954, 961 (10th Cir. 2006)
                 (quotations omitted). Even if the alternative is not the "best method
                 from the inmate's point of view, . . . the second Turner factor does
                 not undercut the challenged restriction." Id. at 961-62 (quotations
                 omitted).


                                                  30
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 31 of 33




                    Third, we examine the impact accommodation of the asserted
               constitutional right would have on guards, other inmates, and
               prison resources. Turner, 482 U.S. at 90.
                               In the necessarily closed
                               environment of the correctional
                               institution, few changes will have no
                               ramifications on the liberty of others
                               or on the use of the prison's limited
                               resources for preserving institutional
                               order. When accommodation of an
                               asserted right will have a significant
                               ripple effect on fellow inmates or on
                               prison staff, courts should be
                               particularly deferential to the
                               informed discretion of corrections
                               officials.
               Id. at 90 (quotations omitted); see also Thornburgh, 490 U.S. at
               418 (where the right in question can only be exercised "at the cost
               of significantly less liberty and safety for everyone else, guards
               and other prisoners alike, the courts should defer to the informed
               discretion of corrections officials") (citation and quotations
               omitted).
                    Finally, we determine whether obvious, easy alternatives exist
               that fully accommodate inmates' rights at de minimis cost to valid
               penological interests. If so, the regulation may not be reasonable
               but an "exaggerated response" to prison concerns. Thornburgh,
               490 U.S. at 418 (quotations omitted); Turner, 482 U.S. at 90.
               However, "[t]his is not a 'least restrictive alternative' test: prison
               officials do not have to set up and then shoot down every
               conceivable alternative method of accommodating the claimant's
               constitutional complaint.” Turner, 482 U.S. at 90-91. Nevertheless,
               "if an inmate claimant can point to an alternative that fully
               accommodates the prisoner's rights at de minimis cost to valid
               penological interests, a court may consider that as evidence that the
               regulation does not satisfy the reasonable relationship standard.”
               Id. at 91.

Jones v. Salt Lake Cty., 503 F.3d 1147, 1153-54 (10th Cir. 2007).

       Defendant WC argues that, under undisputed material facts, its policies pass each Turner

element, thus warranting summary judgment. However, as well as Plaintiff argued these complex

issues pro se, it is clear that he may need the expert help of counsel to present the best arguments

                                                31
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 32 of 33




possible regarding these important claims. The Court therefore denies summary judgment to WC

for now, pending Plaintiff’s affirmation that he wants to proceed further with these claims.

                                      IV. CONCLUSION

       Accordingly, IT IS ORDERED that:

(1) All requests for injunctive relief are DISMISSED as moot, Plaintiff having been transferred

from custody of Davis and Weber Counties.

(2) Plaintiff’s claim of lack of meaningful grievance review is DISMISSED for failure to state a

claim upon which relief may be granted.

(3) Based on qualified immunity, the individual defendants’ summary-judgment motion is

GRANTED. (ECF No. 223.)

(4) As to Defendants Davis and Weber Counties, summary judgment on the inadequate-medical-

treatment claim is GRANTED; this results in Davis County’s dismissal from the case.

Meanwhile, summary judgment for Weber County on the book-donation and mail policies is

DENIED for now. (ECF No. 223.) Thus, the only remaining defendant here is Weber County,

and the only remaining claims regard the book-donation and mail policies.

(5) Because Plaintiff was last heard from over thirteen months ago--when he filed a change of

address, showing he was temporarily located in a halfway house, (ECF No. 245)--Plaintiff must

within thirty days show a willingness to further prosecute this case by updating his address with




                                                32
        Case 1:15-cv-00040-TC Document 247 Filed 06/01/20 Page 33 of 33




the Court. Failure to respond will result in dismissal of the remaining claims. Once it has heard

from Plaintiff, the Court will set parameters for further litigation of the remaining claims.

                       DATED this 1st day of June, 2020.

                                              BY THE COURT:


                                              _____________________
                                              JUDGE TENA CAMPBELL
                                              United States District Court




                                                 33
